Order filed February 25, 2020




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00626-CV
                                   ____________

 GREGORY GOTTWALD, INDIVIDUALLY AND D/B/A G GROUP AND
 D/B/A DURATECH SERVICES AND D/B/A DURATECH FOUNDATION
       REPAIR , AND DURATECH SERVICES, L.L.C., Appellants

                                         V.

                        MELINDA O'CONNELL, Appellee


                      On Appeal from the 127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-81888

                                    ORDER

      Appellants’ brief was due February 10, 2020. No brief or motion for extension
of time has been filed. If appellants do not file a brief with this court on or before
March 11, 2020, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.